Case 2:20-cv-00211-JRG Document 75 Filed 05/18/21 Page 1 of 7 PageID #: 2040




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

OYSTER OPTICS, LLC,                  §
                                     §
      Plaintiff,                     §
                                     §
     v.                              §
                                     § Case No. 2:10-CV-00211-JRG
CISCO SYSTEMS, INC.,                 §
                                     §
      Defendant.                     §
                                     §


              PLAINTIFF OYSTER OPTICS, LLC’S OBJECTIONS TO
              CLAIM CONSTRUCTION MEMORANDUM AND ORDER
Case 2:20-cv-00211-JRG Document 75 Filed 05/18/21 Page 2 of 7 PageID #: 2041




       Oyster Optics, LLC respectfully objects pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ.
P. 72(a) to the Claim Construction Memorandum and Order of the United States Magistrate Judge,

Dkt. 73 (the “Order”). Specifically, Oyster objects to the Magistrate Judge’s construction of the
term “mode” in U.S. Patent No. 6,665,500. The Court can modify or set aside any part of the Order
that is “clearly erroneous or is contrary to law.” 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(a).
       The Magistrate Judge adopted a construction for the term “mode” as “manner of operation
during which at least one specific data signal is either amplitude modulated or phase modulated,
but not both simultaneously.” (Dkt. 73 at 27.) Oyster respectfully asks that the Court set aside this
portion of the Order and instead determine that no construction of the term “mode” is required
because the term in the claims bears its plain and ordinary meaning.
       The Order expressly rejected Cisco’s proposed constructions for “phase modulating” and
“amplitude modulating” that would have required that “the phase modulating does not include
amplitude modulating” and that “the amplitude modulating does not include phase modulating.”
(Dkt. 73 at 8–9, 27.) This accords with the Magistrate Judge’s prior claim construction of “phase
modulate” in the ’500 patent as not excluding use of amplitude modulation in phase-modulation
mode. Oyster Optics, LLC v. Infinera Corp., No. 2:19-cv-00257, 2020 WL 4260957, at *8 (E.D.
Tex. July 23, 2020). It also accords with the Court’s finding that Cisco and other defendants had
failed to show the terms “phase modulation” and “amplitude modulation” are mutually exclusive,
in general. Oyster Optics, LLC v. Coriant Am. Inc., No. 2:16-CV-1302-JRG, 2017 WL 6026729,
at *8 (E.D. Tex. Dec. 5, 2017), opinion clarified, No. 2:16-CV-1302-JRG, 2018 WL 3067727
(E.D. Tex. June 21, 2018) (“As a general matter, Defendants have not shown that phase modulation
and amplitude modulation are necessarily mutually exclusive. In other words, Defendants have
not shown that using phase modulation necessarily precludes using amplitude modulation.”) It is
also a result compelled by claim 19 of the ’500 patent, which expressly requires that “during the
second alternate transmission mode the light is both amplitude-modulated and phase-modulated”
(emphasis added).




                                                 1
Case 2:20-cv-00211-JRG Document 75 Filed 05/18/21 Page 3 of 7 PageID #: 2042




       The Order’s construction of “mode,” however, suggests that amplitude modulation and
phase modulation are mutually exclusive, at least as they pertain to a given “data signal.” This

construction improperly excludes preferred embodiments from the scope of the claims. As the
Magistrate Judge found in Infinera, the specification describes “mixed” signals which involve
simultaneous amplitude- and phase-modulation. Oyster Optics, LLC v. Infinera Corp., No. 2:19-
cv-00257, 2020 WL 4260957, at *5 (E.D. Tex. July 23, 2020) (“But the specification undercuts
this argument by disclosing a ‘specialized receiver,’ which ‘can read a mixed optical signal of both
phase-modulated and direct and delayed amplitude-modulated signals . . . .’ '500 Patent at 3:62–
64 (emphasis added). The patent differentiates the ‘mixed’ signal from a simple switching between
signal types. See id. at 4:36–43 (referring to simultaneous amplitude- and phase-modulation as ‘a
mixture of phase and amplitude modulation’).”) The order in Infinera further rejected the argument
that the specification of the ’500 patent taught against phase- and amplitude-modulating the same
data stream. Id. (“Yet there is no support for this in the description, and the passage could just as
easily refer to a data stream. Moreover, even if the same data stream was both phase- and ampli-
tude-modulated, Defendants do not show that the phase-modulated optical signal would not be
any less secure.” (emphasis added).)
       The Order bases its construction of “mode” that excludes certain forms of simultaneous
phase and amplitude modulation on a response to an Office Action during prosecution of the ’500
patent. (Dkt. No. 62-6 at 113–116.) In that response, the patentee amended the claims to require,
in relevant part, “the first mode and the second mode occurring at different times.” (Dkt. 73 at 22–
23.) The patentee also made certain statements distinguishing a prior art reference called
“Djupsjöbacka.” (Id.) The Order quotes from three statements distinguishing “Djupsjöbacka”:
(1) “Djupsjobacka discloses . . . the same signal being sent in AM and PM mode at the same time,”
(2) “Djupsjobacka . . . transmits AM and PM signals at exactly the same time, and not in two
different time modes, as now claimed,” and (3) “Djupsjobacka shows simultaneous AM/PM trans-
mission.” (Id.)




                                                 2
Case 2:20-cv-00211-JRG Document 75 Filed 05/18/21 Page 4 of 7 PageID #: 2043




            There two natural ways to read these statements distinguishing Djupsjöbacka: (1) as dis-
tinguishing art that used simultaneous amplitude modulation and phase modulation and (2) as dis-

tinguishing art that lacked two modes occurring at distinct times. Neither party advocated the first
reading. Indeed, Cisco’s brief was explicit that “[t]he dispute here does not center on whether any
use of phase modulation during a ‘mode’ excludes any use of amplitude modulation (or vice-versa)
during that mode.” (Dkt. 62 at 6.) Neither party disputed that “mode” must be construed to be
consistent with claim 19 and with simultaneous modulation of the “light” with amplitude modula-
tion and phase modulation. (’500 patent at 10:17–22, 10:26–28.) And the Order explained that its
construction permitted simultaneous amplitude- and phase-modulation of “the light.” (Dkt. 73 at
18 (“under Defendant’s proposal ‘phase-modulated signals can co-exist with amplitude-modulated
signals . . . for separate signals.’”).)
            The second reading is the one that actually matches the claim amendments. The language
added in the amendments was directed to whether the modes occurred at the same or different
times. (Dkt. 73 at 22–23; Dkt. 62-6 at 119–121.) None of the language added to the claims ad-
dresses what the modes are or what the forms of modulation used in those modes are. Where
statements in the prosecution history have a reasonable interpretation that is directed to a distinc-
tion in the plain language of the claims, any disclaimer should be limited to that interpretation, and
not based on interpretations based on distinctions that do not appear in the claims. Elbex Video,
Ltd. v. Sensormatic Elecs. Corp., 508 F.3d 1366, 1373 (Fed. Cir. 2007) (“For a prosecution state-
ment to prevail over the plain language of the claim, the statement must be clear and unmistakable
. . . .”)
            The Order rejected this second reading and instead found a third reading for these state-
ments, namely that “in the above-reproduced prosecution history the patentee focused on the sim-
ultaneous use of phase modulation and amplitude modulation for a particular signal in
Djupsjöbacka.” (Dkt. 73 at 25.) In other words, the Order found that the statements in prosecution
permitted simultaneously transmitting different signals using amplitude modulation and phase




                                                    3
Case 2:20-cv-00211-JRG Document 75 Filed 05/18/21 Page 5 of 7 PageID #: 2044




modulation, but excluded “modulating a single data stream using both amplitude modulation and
phase modulation at the same time.” (Dkt. 73 at 25 (emphasis in original).)

        This is not a natural reading of the statements in the prosecution history, and it certainly
does not follow from those statements as a “clear and unmistakable” disclaimer. Elbex, 508 F.3d
at 1373. The second and third statements say nothing about the “same signal” or “single data
stream,” and to the extent that they disparage simultaneous amplitude- and phase-modulation per
se, they disparage it in all forms, whether a single data stream is being modulated or multiple data
streams. However, reading these statements as disclaiming all forms of simultaneous amplitude-
and phase-modulation would render claim 19 (requiring a mode where “the light is both amplitude-
modulated and phase-modulated”) inoperative and render claim 18 (requiring “wherein during the
first transmission mode the light is not amplitude-modulated”) redundant, in violation of the doc-
trine of claim differentiation.
        The approach advocated by Cisco, and largely adopted by the Order, is to read these state-
ments from the prosecution so as to produce the largest possible disclaimer that does not run afoul
of the limitations of claim 19 or claim differentiation of claim 18. (See Dkt. 73 at 18.) As the
Federal Circuit held in the Tech. Props. case cited in the Order:

        [T]he scope of surrender is not limited to what is absolutely necessary to avoid a
        prior art reference; patentees may surrender more than necessary. When this hap-
        pens, we hold patentees to the actual arguments made, not the arguments that could
        have been made. The question is what a person of ordinary skill would understand
        the patentee to have disclaimed during prosecution, not what a person of ordinary
        skill would think the patentee needed to disclaim during prosecution.

Tech. Props. Ltd. LLC v. Huawei Techs. Co., 849 F.3d 1349, 1359 (Fed. Cir. 2017) (citations
omitted). Respectfully, the construction in the Order turns this doctrine on its head, broadening the
surrender to have the broadest possible scope consistent with the claims, rather than limiting the
surrender to the distinction with Djupsjöbacka that was actually being drawn to obtain allowance
of the claims, as reflected by the limitations actually added to the claims to overcome




                                                 4
Case 2:20-cv-00211-JRG Document 75 Filed 05/18/21 Page 6 of 7 PageID #: 2045




Djupsjöbacka. This approach also completely ignores the requirement that disclaimers be “clear
and unmistakable.” Elbex, 508 F.3d at 1373.

       For the reasons set forth above, as well as in Oyster’s prior briefing on this term (Dkt. 61
at 8–11; Dkt. 63 at 1–6) and at the hearing (Dkt. 71), the construction of “mode” in the Order rests
on an erroneous interpretation of the prosecution history and misapplies the law of claim construc-
tion. Oyster respectfully asks that the Court set aside this portion of the Order and instead deter-
mine that no construction of the term “mode” is required because the term in the claims bears its
plain and ordinary meaning.


 Dated: May 18, 2021                              Respectfully submitted,

                                                  By: /s/ Reza Mirzaie
                                                  Marc A. Fenster (CA SBN 181067)
                                                  Email: mfenster@raklaw.com
                                                  Reza Mirzaie (CA SBN 246953)
                                                  Email: rmirzaie@raklaw.com
                                                  Paul Kroeger (CA SBN 229074)
                                                  Email: pkroeger@raklaw.com
                                                  Neil Rubin (CA SBN 250761)
                                                  Email: nrubin@raklaw.com
                                                  RUSS AUGUST & KABAT
                                                  12424 Wilshire Boulevard, 12th Floor
                                                  Los Angeles, CA 90025
                                                  Telephone: 310/826-7474
                                                  Facsimile 310/826-6991

                                                  Attorneys for Plaintiff
                                                  Oyster Optics, LLC




                                                 5
Case 2:20-cv-00211-JRG Document 75 Filed 05/18/21 Page 7 of 7 PageID #: 2046




                               CERTIFICATE OF SERVICE
       I hereby certify that the counsel of record who are deemed to have consented to electronic

service are being served on May 18, 2021 with a copy of this document via the Court’s ECF sys-
tem.


DATED: May 18, 2021                                 Respectfully submitted,

                                                    By: /s/ Reza Mirzaie
                                                        Reza Mirzaie




                                               6
